Citation Nr: 0123816	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease, hypertension, renal insufficiency and nephrotic 
syndrome, currently evaluated as 60 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1955 and from October 1969 to February 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which increased to 30 percent the 
evaluation for hypertensive heart disease.  Pursuant to an 
August 1998 rating, the disability rating for the appealed 
condition was increased to 60 percent disabling.

The case was previously before the Board in April 2000, at 
which time, in pertinent part, it was Remanded to clarify the 
record and to obtain additional evidence.  In November 2000, 
the case was again remanded to obtain additional evidence.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  The Board additionally notes that an 
award of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities was made effective April 17, 1995, coincidental 
with the date the increased rating sought on this appeal was 
made.

Although having requested a hearing before the RO, the 
veteran notified the RO in July 1997 that he desired to 
cancel the hearing. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran demonstrates definite signs of congestive 
failure and is unable to perform more than sedentary 
employment.

CONCLUSION OF LAW

The criteria for 100 percent schedular rating for the 
veteran's service-connected hypertensive heart disease, 
hypertension, renal insufficiency and nephrotic syndrome have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Codes 7101, 7007 (2000); 
38 C.F.R. § 4.104, Diagnostic Codes 7101, 7007 (1997); see 
also recently published regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
hypertensive heart disease, hypertension, renal insufficiency 
and nephrotic syndrome (hereinafter collectively referred to 
as "HHD"), presently rated as 60 percent disabling.  The 
disability at issue was established as service-connected 
pursuant to an August 1975 rating, at which time a 10 percent 
evaluation was assigned and continued in effect for some 
years thereafter.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), see also recently published regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute.

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board notes that that this law has been considered by the RO, 
and there is, therefore, no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board also finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examination as recent 
as June 1998, and there are VA outpatient treatment records 
dated from the current year.  There is no indication in the 
record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

In January 1998, amendments to 38 C.F.R. § 4.124, the 
schedule of ratings for the cardiovascular system, became 
effective. Although the rating criteria for DC 7101, 
hypertensive vascular disease, did not change in any way 
applicable here, the rating criteria for DC 7007, 
hypertensive heart disease, changed significantly.  The new 
rating criteria for DC 7007 are more objective and require 
tests to determine the level at which the heart disease 
becomes symptomatic.  Consideration of the veteran's claim 
for increase under both criteria is required.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Moreover, when 
there is a change in the legal criteria for adjudicating a 
claim, the veteran must be provided full notice and have an 
opportunity to be heard at the RO so that prejudice does not 
result.  See Bernard v. Brown.  The RO has considered the 
disability at issue under both the old and new criteria and 
complied with the requisite notice requirements.  Thus, there 
is no prejudice to the veteran.  

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that was effective 
prior to January 12, 1998, (old criteria), a 60 percent 
evaluation is assigned when manifested by diastolic pressure 
predominantly 130 or more and severe symptoms.  For diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent evaluation is assigned.  If diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent evaluation is assigned.  When diastolic pressure 
is predominantly 100 or more, a 10 percent evaluation is 
assigned.  (Note 1: For the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.)  (Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.)  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective prior to 
January 12, 1998.

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that became 
effective January 12, 1998, (new criteria), a 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  When diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.

Under the general rating formula for hypertensive heart 
disease that was effective prior to January 12, 1998, a 100 
percent evaluation is assigned with definite signs of 
congestive failure, and where more than sedentary employment 
is precluded.  A 60 percent evaluation is assigned when there 
is marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, and 
more than light manual labor precluded.  When there is 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion, a 30 percent evaluation is assigned. 38 C.F.R. 
§ 4.104, Diagnostic Code 7007, effective prior to January 12, 
1998.

Under the general rating formula for hypertensive heart 
disease that became effective January 12, 1998, when there is 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned.  When there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent evaluation is assigned.  When a 
workload of 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is assigned.  When a workload of 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7007, effective January 12, 1998.

The Board observes that one of the medical conditions 
identified upon the veteran's release from hospitalization in 
July 1996 was congestive heart failure (CHF).  The veteran 
was diagnosed with CHF in January 1997 and again in February 
1998.  The VA examination afforded in June 1998 noted that 
the veteran reported exertional dyspnea at 25 meters and that 
he was often out of breath even at rest.  Minimal exertion 
would make the veteran feel as though he would pass out.  
Dispersed in the medical record are numerous notations to the 
effect that the veteran suffers from significant edema in his 
lower extremities; see e.g. May 1998 outpatient treatment 
records reflecting 3+ edema in the lower extremities.  At 
least one examiner has commented that such symptomatology is 
reflective of CHF.

Under the evaluation criteria in effect prior to January 12, 
1998, which appear more favorable to the veteran, a 100 
percent evaluation is assigned with definite signs of 
congestive failure, and when more than sedentary employment 
is precluded.  The veteran's symptomatology associated with 
the disability at issue, i.e. exertional dyspnea, out of 
breath even at rest, and edema in the lower extremities, are 
strongly suggestive of the fact that more than sedentary 
employment is precluded.  In addition to the foregoing 
evidence of CHF, the Board also observes that a total 
disability rating based on individual unemployability due to 
service-connected disabilities was assigned effective from 
April 17, 1995, the date of the claim for the increased 
evaluation at issue.  Such an award is reflective of the fact 
that the veteran is, for all intents and purposes, precluded 
from employment.  Accordingly, the Board concludes that more 
than sedentary employment is precluded and a total schedular 
rating is warranted under the criteria in effect prior to 
January 12, 1998.  

The Board also observes that evaluation of the veteran's 
disability at issue under the criteria for hypertensive heart 
disease is more beneficial to the veteran because a higher 
evaluation is available thereunder.  A separate evaluation 
for hypertension is not warranted since to do so would amount 
to "pyramiding."  See 38 C.F.R. § 4.14.  The exception which 
prohibits pyramiding provides that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  Id.  In balancing these two 
provisions of the Rating Schedule, the critical element for 
allowing separate evaluations would be that none of the 
symptomatology from a single disability would be duplicative 
or overlapping.  Id.  Thus, separate ratings are not 
assignable for heart disabilities together with forms of 
nephritis because such conditions are evaluated according to 
predominant symptomatology, i.e. renal dysfunction, 
hypertension or heart disease.

Inasmuch as the above decision results in an award of the 
maximum benefit available, analysis of the claim under the 
more current rating criteria or consideration of the 
provisions providing for assignment of an extra-schedular 
evaluation, is unnecessary.  See 38 C.F.R. §§ 3.321(b)(1).


ORDER

Entitlement to a 100 percent schedular rating for 
hypertensive heart disease, hypertension, renal insufficiency 
and nephrotic syndrome is granted, subject to the provisions 
governing the award of monetary benefits. 



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 

